                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

LUKE C. TEIXEIRA, et al,                     §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-303
                                             §
DALE WAINWRIGHT, et al,                      §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On January 7, 2020, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation” (D.E. 12), recommending that the claim of J.L.

Cox be dismissed for failure to comply with the Court’s Order (D.E. 7) and that this

action be closed. The parties were provided proper notice of, and opportunity to object

to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 12), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
findings and conclusions of the Magistrate Judge. Accordingly, the claims of Plaintiff

J.L. Cox are DISMISSED. Because the claims of the other two Plaintiffs, Rodney

Johnson and Luke Teixeira, are proceeding under other case numbers, this action is

closed.

      ORDERED this 18th day of February, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
